 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFundacion Educativa Ana G. Mendez d/b/a PuertoRico Junior College and Asociacion de Maes-tros UniversitariosAsociacion de Maestros Universitarios and Funda-cion Educativa Ana G. Mendez d/b/a PuertoRico Junior College. Cases 24-CA-4133 and24-CB-1053October 12, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 20, 1981, Administrative LawJudge Richard L. Denison issued the attached De-cision in this proceeding. Thereafter, RespondentEmployer and Respondent Union both filed excep-tions and supporting briefs, and Respondent Em-ployer filed an answer to Respondent Union's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.We agree with the Administrative Law Judgethat Respondent Employer violated Section 8(a)(5)and (1) of the Act, first by unilaterally discontinu-ing evaluations for faculty retention (i.e., past the2-year probationary period), tenure, and promotion,without prior notice to or bargaining with Re-spondent Union, and thereafter by refusing to bar-gain with Respondent Union about the inclusion ofthese subjects in the collective-bargaining agree-ment then being negotiated.In doing so, we note that Respondent Employ-er's defense against the allegations of unlawful re-fusal to bargain is elusive. Respondent Employerdid not allege in its answer to the instant com-plaint, as an affirmative defense against the allega-' In affirming the Administrative Law Judge's finding that RespondentEmployer violated Sec. 8(a(5) and (1) of the Act by unilaterally termi-nating evaluations for faculty rank, probation, and tenure, without priornotice to or bargaining with Respondent Union, and by thereafter refus-ing to bargain about the inclusion of such evaluation procedures in thecollective-bargaining agreement then being negotiated, we do not rely onthe distinction drawn by the Administrative Law Judge betweenN.LR.B. v. Yeshiva University, 444 U.S. 672 (1980), and the instant case.The Administrative Law Judge distinguished the two cases on thegrounds that Yeshiva involved the refusal of an employer to negotiate aninitial collective-bargaining agreement with a contested faculty unit,whereas the instant case involved the refusal of Respondent Employer tonegotiate about the renewal of a part of an existing collective-bargainingagreement with a certified (pre- Yeshiva) faculty unit. These latter aspectsof the instant case do not foreclose analysis of the managerial issue in thiscase under the framework for such analysis set forth in Yeshiva.265 NLRB No. 3tions that it unlawfully refused to bargain with Re-spondent Union about evaluations, that the facultywas supervisory or managerial, and that Respond-ent Employer was thus not obligated to bargainwith Respondent Union. Indeed, Respondent Em-ployer admitted in its answer that RespondentUnion was at all times material in this case the cer-tified and recognized collective-bargaining repre-sentative for the instant full-time faculty unit; fur-ther, the record establishes that Respondent Em-ployer did engage in continued productive bargain-ing with Respondent Union in negotiations over anew collective-bargaining agreement, and reachedagreement with Respondent Union on many sub-jects.Instead, Respondent Employer's argument con-cerning the supervisory or managerial status of thefaculty appears to be confined to the faculty's par-ticipation in the evaluation process. Thus, Re-spondent Employer alleged in its answer to thecomplaint that "faculty rank and tenure not beingmandatory subjects of bargaining under the Act...Respondent Employer did not violate the Actby refusing to bargain [about those subjects]."Later, in its opening statement at the hearing, Re-spondent Employer espoused a position which itdescribed as "more limited than in N.LR.B. v. Ye-shiva."2It asserted that the full-time faculty acts asboth employer and employees with regard to eval-uations for retention, tenure, and promotion, there-by rendering those items nonmandatory subjects ofbargaining, and thus relieving Respondent Employ-er of any obligation to bargain about them. Finally,in its post-hearing brief to the Administrative LawJudge, Respondent Employer argues that in theareas of faculty evaluation for retention, tenure,and promotion the faculty acts in a supervisory ormanagerial way, and that, therefore, RespondentEmployer is not obligated to bargain with Re-spondent Union about these subjects.Thus, according to Respondent Employer in itsbrief to the Administrative Law Judge:In [Yeshiva] it was determined that there arecertain academic activities in institutions ofhigher education where members of the facul-ty substantially participate in the institutionalgovernance matters, and because of that fact,said faculty members and said activities are out-2 Opening statements in the instant proceeding were made on February11, 1980, 9 days before the Supreme Court delivered its opinion inN.LR.B. v. Yeshiva University, 444 U.S. 672. Thus, Respondent Employ-er's reference to "N.LR.B. v. Yeshiva" is apparently to the underlyingdecision of the U.S. Court of Appeals for the Second Circuit, 582 F.2d686 (1978), which was affirmed by the Supreme Court.72 PUERTO RICO JUNIOR COLLEGEside the jurisdiction of the NLRB since thefaculty acts as managers under the Act.It is our contention that in the specific activ-ity of the granting or denial of evaluation,rank and tenure at Puerto Rico Junior College·..the faculty of said college has substantialparticipation [in] that process and was exercis-ing therein managerial functions, thus puttingthe issue outside the jurisdiction of the NLRBor of collective bargaining. It is Respondent'scontention that [the] NLRB must refrain fromexercising its jurisdiction in those specific activi-ties in academia that encompass such a thor-ough participation of faculty and that its inter-vention would imply putting faculty "on bothsides of the bargaining table...." [Emphasissupplied.]* a * * *Where, as in the case at bar, management hasreserved the right to grant or deny evaluation,rank and tenure and has delegated it to agroup of faculty members acting in committee,a participatory model is in existence, the facul-ty is acting in that specific activity in a manage-rial capacity and NLRB intervention is notwarranted by law.We specifically reject Respondent Employer'sassertion that a faculty unit (or, for that matter, anyappropriate bargaining unit) may be found to be su-pervisory or managerial only for certain aspects ofwages, hours, and other terms and conditions ofemployment, but not for others. There is simply nowarrant for the contention that a unit of employeescan be an appropriate unit for bargaining aboutsome aspects of terms and conditions of employ-ment, while simultaneously being an inappropriateunit for bargaining about other aspects of the em-ployment relationship.There certainly is no support to be found for Re-spondent Employer in either the Supreme Court'sor in the Second Circuit Court of Appeals' opin-ions in N.LR.B. v. Yeshiva University. Thus, con-trary to the assertion of Respondent Employer, nei-ther the court of appeals nor the Supreme Courtdetermined that certain academic activities are out-side the jurisdiction of the Act because the facultyacts as managers in regard to those activities. Onthe contrary, the court of appeals defined the issueas whether the full-time faculty were supervisors' Respondent Employer essentially adheres to this statement of its posi-tion in its brief in support of its exceptions to the Administrative LawJudge's conclusion that it unlawfully refused to bargain with RespondentUnion about evaluation matters.within the meaning of Section 2(11) of the Act ormanagerial personnel within the Board's definitionof that term as adopted by the courts.4Indeed, farfrom determining that the faculty at Yeshiva Uni-versity was supervisory or managerial for onlyspecified aspects of terms and conditions of em-ployment, the court of appeals noted that the su-pervisory and managerial authority of that facultywas "pervasive and consistently exercised."5Nor did the Supreme Court, in affirming thecourt of appeals in Yeshiva, determine that certainacademic activities are outside the jurisdiction of theAct. Indeed, the Court found that the Yeshiva fac-ulty's authority in regard to academic matters was"absolute,"6and that the faculty's role in hiring,tenure, promotion, and termination was "predomi-nant."' There was no attempt-or apparent inclina-tion-on the part of the Court to sift out discreteaspects of the employment relationship in its deter-mination that the faculty was managerial.Nor did the Supreme Court, in reviewing thehistory of the managerial exclusion in N.L.R.B. v.Bell Aerospace Co., supra, expressly or impliedlyraise the possibility of such bifurcated bargaining asproposed by Respondent Employer in this case.Thus, as stated, there is no warant for a piecemealapplication of the Supreme Court's holding inN.L.R.B. v. Yeshiva University. Rather, the manage-rial and supervisory exclusions are total exclusionsfrom the coverage of the Act, applicable in allways to all individuals within the group so denomi-nated. These exclusions are decidedly not applica-ble to particular bargaining subjects, as RespondentEmployer would have them apply to the facultyevaluation process in the instant case.Moreover, we agree with the AdministrativeLaw Judge's rejection of Respondent Employer'scontention that the nature and extent of the facul-ty's involvement in the evaluation of individual fac-ulty members establishes that the faculty is supervi-sory within the meaning of Section 2(11) of theAct, or managerial within the scope of the Su-preme Court's opinion in N.L.R.B. v. Yeshiva Uni-versity, supra. More precisely, we find that Re-spondent Employer has failed to establish its con-tention that the full-time faculty acts in a supervi-sory or managerial manner in the process of facultyevaluation.4 582 F. 2d at 694-695. The definition of "managerial employees" re-ferred to by the court is "those who 'formulate and effectuate manage-ment policies by expressing and making operative the decisions of theiremployer."' NLR.B. v. Bell Aerospace Company. Division of Textron. Inc.,416 U.S. 267, 288 (1974).s 582 F.2d at 695, fn. 10.6 444 U.S. at 686.7 Id. at fn. 23.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe essential facts are as follows: According tothe terms of the November 1, 1975-October 31,1978, collective-bargaining agreement between theparties, new faculty members serve an initial 2-yearprobationary period. At any time during thisperiod, the faculty member's employment may beterminated without the faculty member having anyrecourse to the contractual grievance and arbitra-tion procedure. At the end of the 2-year probation-ary period, the faculty member is evaluated forpossible retention. If this evaluation is not favora-ble, then, again, the faculty member's employmentmay be terminated without recourse by the facultymember to the contractual grievance and arbitra-tion procedure. Faculty members who are retainedbeyond the 2-year probationary period are givenannual appointments for their third, fourth, andfifth years of service. Any actions taken by Re-spondent Employer which affect the employmentstatus of a faculty member during the third-through-fifth-year period of service may be re-viewed under th contractual grievance procedure.Upon completion of 5 years of uninterruptedservice, faculty members are evaluated for tenure.Tenured faculty members are evaluated for promo-tion through the ranks of assistant professor, asso-ciate professor, and professor.Hiram Puig, Respondent Employer's chancellor,and, in that capacity, its chief administrative andacademic officer, testified about the organizationalstructure of the school as it pertains to the evalua-tion process. According to Chancellor Puig, the"main legislative board" of the school is the Ad-ministrative Council, which has final authorityover all administrative and policy matters, subjectonly to the veto of the president of the Fundacion.The Administrative Council has 13 members: thechancellor, five deans,8the "Title III" director,three students (elected by the student body), andthree faculty members (elected by the faculty).Immediately below the Administrative Council isthe Academic Board, described by Chancellor Puigas "a forum where all matters concerning the facul-ty and college are brought and discussed; and fromwhere those matters go the [Administrative Coun-cil]." The Academic Board has approximately 26members: the chancellor, the academic dean, theassociate dean, the Institute directors,°1and a fac-s Not further specified in the record.u Also not further specified in the record.'o Institutes at the instant school are akin to academic departments. Al-though the record is not absolutely clear in this regard, there are appar-ently nine such Institutes: Business Administration, Education, English.Humanities, Natural Science, Nursing, Secretarial Science, Social Sci-ence, and Spanish. Each Institute has a director, akin to an academic de-partment chairman. Institute directors are not included in the bargainingunit.ulty member from each Institute (elected by thefaculty of that particular Institute). 'Below the Academic Board, with regard to eval-uation of faculty members, is the schoolwide Gen-eral Evaluation Committee, comprised of the aca-demic dean, the dean of Learning Resources,12arepresentative of Respondent Union, and a facultymember. sFinally, each Institute has an Evaluation Com-mittee, comprised of the Institute director and twofaculty members.14Each faculty member being evaluated for reten-tion upon completion of probation, for tenure, orfor promotion is evaluated in three separate ways:by students, by the Institute Evaluation Committee(based on classroom observation), and by the Gen-eral Evaluation Committee. The student and Insti-tute evaluations are provided to the General Evalu-ation Committee, which itself prepares a separateevaluation of the faculty member's administrativeperformance, and then compiles an overall evalua-tion for that faculty member.The overall evaluation compiled by the GeneralEvaluation Committee is forwarded to the Aca-demic Board, which in turn forwards it to the Ad-ministrative Council, with the Academic Board'srecommendation in regard to whatever action isbeing considered (i.e., retention, tenure, or promo-tion). As indicated, the Administrative Council hasfinal authority in such matters, subject only to theveto of the Fundacion's president. 16All of the above-described evaluations are ren-dered in accordance with procedures proposed bythe Academic Board, and approved by the Admin-istrative Council, following preliminary considera-tion by a Special Committee of the AdministrativeCouncil comprised of two administrators, two fac-ulty members, and two representatives of Respond-ent Union. '" The Academic Board also acts as the school's Curriculum Commit-tee, which convenes at the call of the chancellor. According to Chancel-lor Puig, the Curriculum Committee has been convened twice during the2-1/2 years prior to the hearing." Not further specified in the record.Is The record does not indicate whether the faculty member on theGeneral Evaluation Committee is elected or appointed to that position."4 Associate Professor Idsa Alegria, Respondent Union's sub-secretary-general and a member of the faculty for 13 years, testified that one of thefaculty members on the Institute Evaluation Committee is appointed bythe Institute director, while the other is elected by the Institute faculty.However, Chancellor Puig testified that both of the faculty members onthe Institute Evaluation Committee are elected to their positions.'I Chancellor Puilg testified that the president has never exercised hisveto in this regard. Union sub-secretry-general and Associate ProfessorAlegria testified that not all probationary faculty members have been re-tained, and that not all faculty members are awarded tenure. However,Respondent Union's secretary-general. Carmelo Rodriquez, testified thathe was not aware of any faculty member who did not receive tenureupon completion of 5 years of service. Also according to Rodriquez, noone had been evaluated for promotion in approximately 8 years.1" Once again, the record does not indicate whether the faculty mem-bers on this Special Committee are appointed or elected.74 PUERTO RICO JUNIOR COLLEGEReviewing this evidence, we find that, while fac-ulty members are elected to the AdministrativeCouncil and to the Academic Board, and serve,either through election or by appointment, on theschoolwide General Evaluation Committee and onthe separate Institute Evaluation Committees, theyare in the majority only on the separate InstituteEvaluation Committees, have no more than anequal voice on the schoolwide General EvaluationCommittee, and are in the decided minority on theAcademic Board (9 faculty out of approximately 26members of the Board) and on the AdministrativeCouncil (3 out of 13). Thus, as the evaluation ofany particular faculty member ascends through thehierarchy of the evaluation process, the potentialfor effective faculty influence on the evaluation un-dergoes a corresponding decline. Moreover, thisobvious progressive diminution of faculty influencein the evaluation process must also be consideredin light of the fact that the only evaluation ren-dered by a committee with faculty majority, theInstitute Evaluation Committee, is immediately di-luted in the next step of the process, wherein theschoolwide General Evaluation Committee com-bines the Institute evaluation with the student eval-uation, and its own evaluation, to compile an over-all evaluation.Thus, the potential for effective faculty influencein the overall evaluation process is markedly limit-ed.Beyond that, the record fails to establish theactual nature and extent of specific faculty partici-pation in the evaluation process, and the actualextent of faculty influence in the retention, tenure,and promotion of faculty members. In the absenceof such factual underpinnings in the record beforeus, we cannot say, as the Supreme Court was ableto say in N.L.R.B. v. Yeshiva University, that thefaculty plays a "predominant role in faculty ...tenure ... termination and promotion."17In these circumstances, we find that RespondentEmployer has failed to establish that the instantfaculty has the authority, in the interest of Re-spondent Employer, and exercised through the useof independent judgment, effectively to recom-mend the promotion, discharge, or reward of indi-vidual faculty members,18or that the instant facul-ty formulates and effectuates management policiesin regard to faculty evaluations by expressing and17 444 U.S. at 686, fn. 23. Cf. Ithaca College, 261 NLRB 577, 578(1982), and Thiel College, 261 NLRB 580, 585 (1982) (substantial evidencein both cases of effective faculty participation in and influence on deci-sions regarding tenure, termination, and promotion); Duquesne Universityof the Holy Ghost, 261 NLRB 587, 588 (1982) (tenure awarded accordingto vote of tenured faculty)."' See Sec. 2(11) of the Act. 29 U.S.C. § 152(11) (supervisory status).making operative the decisions of Respondent Em-ployer in the matter of faculty evaluations.19Accordingly, we affirm the Administrative LawJudge's conclusion that Respondent Employer vio-lated Section 8(a)(5) and (1) of the Act by unilater-ally terminating the existing faculty evaluation pro-cedures governing retention, tenure, and promo-tion, without prior notice to or bargaining with Re-spondent Union, and by thereafter refusing to bar-gain with Respondent Union about those proce-dures.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent Employer, Fun-dacion Educativa Ana G. Mendez d/b/a PuertoRico Junior College, Rio Piedras and Cupey,Puerto Rico, its officers, agents, successors, and as-signs, and the Respondent Union, Asociacion deMaestros Universitarios, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order.'9 See, e.g., N.L.R.B. v. Yeshiva University, 444 U.S. at 682; N.LR.B.v. Bell Aerospace Ca, 416 U.S. at 288 (managerial status).DECISIONSTATEMENT OF THE CASERICHARD L. DENISON, Administrative Law Judge:This consolidated proceeding was heard in Hato Rey,Puerto Rico, on February 11-14, 1980. The consolidatedcomplaint, issued August 3, 1979, alleges that FundacionEducativa Ana G. Mendez d/b/a Puerto Rico JuniorCollege, hereafter referred to as the Respondent Em-ployer, or the College, violated Section 8(a)(5) and (1) ofthe Act, on or about February 16, 1979, and thereafter,by failing and refusing to bargain in good faith with Aso-ciacion de Maestros Universitarios, hereafter referred toas the Respondent Union, or the Union. The complaintdoes not contain any allegation of "course of conduct"bad-faith bargaining or a lack of intention to reach anagreement.'Specifically, it is alleged that on or aboutFebruary 16 the Respondent Employer unilaterally ter-minated the existing faculty evaluation procedure gov-erning probation, rank, and tenure, without prior noticeto or bargaining with the Union, and thereafter refusedand continues to refuse to discuss faculty rank andtenure. It is also alleged that from February 16 until May11 the Respondent Employer refused to discuss and ne-gotiate with the Union concerning faculty probation.The complaint further alleges that from February 23i At the hearing, consistent with the complaint, counsel for the Gener-al Counsel disavowed any intent to proceed on the basis of a general bad-faith bargaining theory75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil March 9 the Respondent Employer replied to aunion proposal for dues checkoff by means of a counter-proposal seeking a 20-percent service charge on the totalamount of money collected by the College for checkoffpurposes. In addition, it is alleged that on March 14 theRespondent Employer bargained directly with unit em-ployees and offered them a different and more advanta-geous medical plan than it had offered the Union duringnegotiations, which it thereafter withdrew on March 23following the Union's acceptance. Finally, it is allegedthat on March 21 the Respondent Employer unilaterallyreinstated the procedure for evaluating probation andtenure and on April 9 the procedure for evaluating facul-ty rank, which it had unilaterally discontinued on Febru-ary 16, without prior notice to or bargaining with theUnion.Concerning the Respondent Union, the complaint al-leges that it violated Sections 8(b)(3) and 8(d) by failingto notify the Federal Mediation and Conciliation Serviceand the Commonwealth of Puerto Rico Conciliation andArbitration Bureau of the existence of a dispute, as re-quired by Section 8(d)(3), and by engaging in a strikefrom April 25 until May 7 in furtherance of its expresseddesire to terminate the collective-bargaining agreementand in furtherance of its demands.The Respondents' answers, respectively, deny the alle-gations of unfair labor practices alleged in the complaint.Upon the entire record in the case, including my obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACT1. JURISDICTIONAs alleged in the complaint and admitted in the an-swers, I find that the Respondent Employer is, and hasbeen at all times material herein, a nonprofit foundationduly organized under, and existing by virtue of, the lawsof the Commonwealth of Puerto Rico, where it is en-gaged in the operation of post-secondary educational in-stitutions at Turabo, Puerto Rico, known as Colegio Uni-versitario del Turabo; and at Rio Piedras and Cupey,Puerto Rico, known as Puerto Rico Junior College, theonly educational institution involved in this proceeding.During the year preceding the issuance of complaint inthis matter, a representative period, the Respondent Em-ployer, in the course and conduct of its business, pur-chased and caused to be transported and delivered to itseducational institutions goods and materials valued inexcess of $50,000, which were transported and deliveredin interstate commerce to said educational institutions di-rectly from States of the United States. During the sameperiod of time the Respondent Employer derived grossrevenues in excess of $1 million, exclusive of contribu-tions, from the operations of said educational institutions.It is admitted, and I find, that the Respondent Employeris, and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATIONAs alleged in the complaint and admitted in the an-swers, I find that the Respondent Union is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.Il1. THE ALLEGED UNFAIR LABOR PRACTICES IN CASE24-CA-41 33A. BackgroundThe Respondent Employer is a nonprofit foundationwhich operates educational institutions, one branch ofwhich is Puerto Rico Junior College. The RespondentUnion, originally certified by the Board on January 30,1975, as the collective-bargaining representative for thefaculty employees of the College, had a 3-year agree-ment with Fundacion, which expired October 31, 1978.That agreement included provisions for evaluations offaculty members for release or retention following a pro-bationary period, and governing the granting or denial ofrank and tenure. It also contained a dues-checkoff clause.Following the Union's July 28, 1978, request for the ter-mination or modification of the contract, in September1978, the parties began negotiations for a new contract.At the outset of the negotiations the parties had agreedthat each time agreement was reached on a particularclause it would be initialed by the chief spokesman as nolonger in issue, and tentatively agreed to subject toachieving agreement on a complete contract ratified bythe Union's membership. The record reveals that thisprocedure was followed throughout the negotiations,even with respect to certain individual clauses originallycontained in "package" or "global" proposals submittedby Fundacion. A hiatus in the collective-bargaining ne-gotiations occurred, beginning November 17, 1978, whena decertification petition was filed with the Board, andending with the recertification of the Union on February6, 1979.2 Collective-bargaining sessions were held onFebruary 14 and 23, March 9 and 23, and April 20 and27. Strike authorization was voted by the Union's mem-bership at a meeting on April 18. The Union's board ofdirectors decided on April 21 to strike. The strike beganon April 25. On April 27 Fundacion declined to negoti-ate further until the "illegal" strike ended.Although the parties had exchanged contract propos-als early in the negotiations and had met a few times inSeptember, October, and early November 1978, whenthe negotiations reconvened on February 14 the Union'schief negotiator, Federico Rivera Saez, insisted that bar-gaining begin again because "there had been some elec-tions held." Fundacion's chief negotiator and labor rela-tions consultant, Raul Salgado, expressed his surprise atthis position, but nevertheless submitted a previously pre-2 Hereafter, all dates are in 1979 unless otherwise specified.The appropriate collective-bargaining unit is:All full-time teaching personnel employed by the Employer, Funda-cion Educativa Ana G. Mendez, at its two Puerto Rico Junior Col-lege campuses located in Rio Piedras and Cupey, Puerto Rico; in-cluding instructors, associate professors, professors, Academic Coun-selors II, the Specialists in English, Spanish and Mathematics andathletic instructor/coaches.76 PUERTO RICO JUNIOR COLLEGEpared "counterproposal" for the Union's considerationprior to the next meeting, which was set for February23.B. The Unilateral Discontinuance of FacultyEvaluationsAt the February 23 meeting Saez noted that Funda-cion's proposal did not contain clauses governing evalua-tions for faculty rank, probation, and tenure. Salgadostated that the College was not going to negotiate onthose clauses since they were not mandatory subjects ofbargaining. However, no mention was made of the factthat Respondent Fundacion had actually discontinuedevaluations on February 16; nor did the Union receiveany official notice of this action until March 21 andApril 9, respectively, when Chancellor Hiram H. Puigannounced, by memoranda, their resumption. However,the College maintained its refusal to include evaluationprocedure clauses in the new contract, on the groundthat evaluation was not a mandatory subject for bargain-ing and was a management right, until the bargainingsession on April 20, when it shifted its position.At the April 20 meeting, in response to the Union'sMarch 23 package proposal containing an evaluationclause, Salgado stated that Fundacion was willing togive the Union a proposal providing for deferral of thenegotiations of the evaluation clause until the issuanceand assessment of the United States Supreme Court'sthen pending decision in N.L.R.B. v. Yeshiva University,444 U.S. 672 (1980), which Respondent Fundacion hadargued, and continued to assert, would be controllingconcerning its obligation to bargain on this issue. How-ever, no specific proposal along this line was given theUnion at this meeting. The Union demonstrated its lackof interest in the suggested deferral arrangement by Saez'unavailability thereafter, despite his request at the end ofthe April 20 meeting that Salgado contact him no laterthan April 24.I find that Respondent Fundacion's reliance on the Ye-shiva case is misplaced. Yeshiva arose as the result of theuniversity's postelection refusal to bargain concerning aninitial contract with the certified union of a unit of full-time faculty members found appropriate by the Board.By means of this proceeding Yeshiva obtained courtreview of the Board's unit determination in the represen-tation proceeding reviewing its originally rejected con-tention that all of its faculty members were not employ-ees within the meaning of the Act because they weremanagerial or supervisory personnel. The Board adheredto its unit finding, and ordered the university to bar-gain.3The Court of Appeals for the Second Circuitdenied the Board's petition for enforcement of its Order,holding that the faculty had "managerial status" suffi-cient to remove them from the coverage of the Act.4The United States Supreme Court granted certiorari, andaffirmed the court of appeals on the basis of the uniquefacts of the Yeshiva case, stating:The controlling consideration in this case is thatthe faculty of Yeshiva University exercise authoritya 231 NLRB 597 (1977).8 582 F.2d 686 (1978).which in any other context unquestionably wouldbe managerial. Their authority in academic mattersis absolute. They decide what courses will be of-fered, when they will be scheduled, and to whomthey will be taught. They debate and determineteaching methods, grading policies, and matricula-tion standards. They effectively decide which stu-dents will be admitted, retained, and graduated. Onoccasion their views have determined the size of thestudent body, the tuition to be charged, and the lo-cation of a school. When one considers the functionof a university, it is difficult to imagine decisionsmore managerial than these. To the extent the in-dustrial analogy applies, the faculty determineswithin each school the product to be produced, theterms upon which it will be offered, and the cus-tomers who will be served.5The instant case, in my view, is clearly distinguishablefrom Yeshiva. First, unlike Yeshiva, which stemmed froma refusal to negotiate a first contract covering a contest-ed unit, this case originates from negotiations arisingfrom a previous collective-bargaining contract coveringan agreed-upon faculty unit. Indeed, as counsel for theGeneral Counsel urges, Respondent Fundacion's answer,in the light of Section 9(a) of the Act, admits the appro-priate unit allegation of paragraph 5 of the complaint.Second, the issue presented herein is entirely differentfrom that of Yeshiva; i.e., whether because of the Court'sYeshiva decision, and despite the inclusion of such clausesin the previous 3-year labor agreement, faculty evalua-tion for the purposes of probation, rank, and tenure is amandatory subject for bargaining. Fundacion contends itis not. I disagree since it is self-evident that such evalua-tions are determinative concerning the question of reten-tion or termination, in the case of probation, or attainingjob security, in the case of tenure. Therefore, as such,they have the status of conditions of employment, whichthe Board has long held to be mandatory subjects forbargaining.Finally, and most significantly, although the undisput-ed testimony of Chancellor Puig clearly shows that full-time faculty members have participated in the evaluationprocess through their faculty representatives at most alllevels of the decisionmaking process in various adminis-trative and academic committees, boards, and councils,there was no evidence, offered by Respondent Funda-cion in support of its affirmative defense, to show thatFundacion's faculty meets the Court's Yeshiva test formanagerial employees; i.e., absolute authority in aca-demic matters. To the contrary, the record does showthat faculty representation in these forums is substantiallyin the minority, and, in addition, the chancellor mayreject their recommendations and the Foundation presi-dent may veto them.I therefore find and conclude, for the reasons set forthabove, that the Yeshiva decision is not controlling, andthat evaluation of faculty members for purposes of pro-bation, rank, and tenure is a mandatory subject for bar-gaining.s 444 U.S. at 686.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it is undisputed that Respondent Fundacion uni-laterally discontinued these evaluations from February 16until March 21 (probation and tenure) and April 9 (rank)and thereafter refused to bargain concerning the inclu-sion of an evaluation clause in the collective-bargainingagreement, I find that Respondent Fundacion violatedSection 8(a)(5) and (1) of the Act as alleged in para-graphs 8(a), (b), and (c) of the complaint.6C. The Alleged Bad-Faith Bargaining With Respect toRespondent Fundacion's Proposed 20-Percent ServiceCharge for Administering Dues CheckoffRespondent Fundacion's proposal of February 14,which was reviewed by the parties during the February23 session, contained a provision, not included in the pre-vious contract, establishing a 20-percent service chargefor its role in processing employee dues-checkoff deduc-tions. Credited testimony by Raul Salgado reveals thatduring the ensuing discussions of this proposal Funda-cion attempted to justify its position on the basis of itscosts for administering the checkoff provision, althoughhe was unable to locate any detailed discussion of cost inthe minutes of the meeting. The Union countered thatthe College did not charge other institutions for makingsimilar deductions. Apparently this argument was persua-sive, for at the next meeting on March 9 Fundacionwithdrew its demand for a service charge and the partiesreached an agreement on the basis of the checkoff clausein the prior contract, which they later initialed on April20 without further changeI find that the General Counsel has failed to provethat Fundacion violated the Act by its conduct relatingto the checkoff service charge proposal. The complaintdoes not allege that Respondent Fundacion engaged in acourse of conduct designed to frustrate bargaining, ordemonstrated a lack of intent to reach a final and bindingagreement with the Union. Moreover, counsel for theGeneral Counsel specifically disavowed such a broadtheory of the case, and expressed an intention to proveonly the specific violations of Section 8(a)(5) specified.In any event, there is no evidence that the proposal wasdesigned or itself tended to disparage or undermine theUnion in the employees' eyes. When the negotiations re-convened on February 14, the College acceded to theUnion's request that negotiations begin again. Fundaciongave the Union its written proposal, which was reviewedin the interim and discussed for the first time on Febru-ary 23. That proposal contained the 20-percent servicecharge provision. The record does not reflect whetherthe subject of checkoff first arose in these talks on Feb-ruary 23 or at the next meeting on March 9, but it isclear that such a discussion occurred at one of those ses-sions and that the Union made a convincing argument, invoicing its objections, on the basis that Fundacion madedeductions for others without charge. Thereafter, Re-spondent Fundacion did not insist on its service chargeproposal, but instead promptly withdrew that clause atI Since I have considered the restoration of the evaluation procedureon March 21 and April 9 as a factor in deciding that Fundacion bar-gained in bad faith during negotiations over this issue, I do not find therestoration of these procedures to be a separate unilateral change in viola-tion of the Act as alleged in pars. 8(f) and (h) of the complaintthe March 9 meeting, and agreed on the basis of theclause in the expired contract. Under these circum-stances, to find a violation of the Act here one must per-ceive the law to be that an employer commits a technicalper se violation of the Act the minute it makes such aproposal, even where it is promptly withdrawn withoutinsistence after hearing convincing arguments fromacross the table. In my view this is not the law. Thus,the Board has for some time expressed a disinclination tofind per se violations. I find and conclude that Respond-ent Fundacion did not violate Section 8(a)(5) and (1) byincluding the service charge provision in its contractoffer of February 14, as alleged in paragraph 8(d) of thecomplaint.D. The Bargaining Concerning Fundacion's MedicalPlan ProposalThe package counterproposal Respondent Fundacionorally submitted to the Union at the March 9 meetingcontained a medical plan known as "Blue Cross Plan1000." Under the provisions of this plan, as explained bycredited testimony by Raul Salgado, the employee be-comes eligible to enroll in the plan at the first year ofemployment. From the beginning of second to the end ofthe fifth year Fundacion would pay only for the employ-ee's coverage. Thereafter, following the faculty mem-ber's securing of tenure, Fundacion would pay for cover-age for both the employee and his family.The General Counsel alleges that following the March9 meeting the College bargained directly with the unitemployees, and in bad faith with the Union, by offeringthe faculty a better medical plan than it offered theUnion in negotiations. It is also contended that Respond-ent Fundacion further violated the Act by withdrawingthe allegedly better plan after the Union accepted thatportion of the package proposal at the March 23 meet-ing.The basis of the General Counsel's theory concerningthe medical plan is the wording of a memorandum, stipu-lated into evidence, dated March 14, 1979, addressed to"members, contracting unit Puerto Rico Junior College"from Jose F. Mendez, president, setting forth the Col-lege's counterproposal. Item 5 of that summary states:Plan 1000, offered by Cruz Azul de Puerto Rico,with major medical, was offered. Concerning eligi-bility to join the plan, any person who has workedfor a year or more is covered. Family plan will beobtained when tenure is obtained. The expenses ofthis plan are totally paid by the Fundacion.However, the General Counsel's witnesses were unable,in the face of Salgado's assertion that the March 9 and14 medical clauses were one and the same, to recall whatspecific respects in the March 9 medical clause were dif-ferent. Indeed, Union Secretary Rodriquez agreed theywere "similar," while Idsa Alegria admitted that Plan1000 was offered, but could not remember any details.She pointed to the last sentence of item 5 in the March14 memorandum as the source of the Union's argumentthat two different proposals were offered, but could not78 PUERTO RICO JUNIOR COLLEGEexplain in what manner. 7 I therefore find that the Gener-al Counsel has failed to prove that Fundacion directlyoffered unit employees a better plan than was offered atthe bargaining table. Therefore, in addition, RespondentFundacion did not renege on any agreement at theMarch 23 meeting when the Union "accepted" the medi-cal clause in the March 14 memorandum.sI find that Respondent Fundacion did not violate Sec-tion 8(a)(5) and (1) of the Act as alleged in paragraphs(e) and (g) of the complaint.IV. THE ALLEGED UNFAIR LABOR PRACTICES IN CASE24-CB-1053On April 18 the Union held a meeting of its member-ship at which its secretary general, Carmelo Rodriquez,addressed those present. His topic was a review of theentire negotiations with a heavy emphasis on Funda-cion's economic offers which he characterized as "mini-mum." Rodriquez then recommended strike action sincethe likelihood of Fundacion hiring replacements wouldbe minimized by the proximity of examinations and grad-uation, affecting 7,000 students. He, therefore, expressedhis opinion that the best time of strike was at hand. ThenIdsa Alegria moved that the membership authorize theUnion's board of directors to call a strike. A strike wasauthorized. Felix Rivera Resto, the Union's informationand propaganda secretary, was also authorized to issue apress release at the appropriate time.On April 20 the parties met for the final time beforethe strike. According to Rodriquez at least 18 clauseswere initialed by the parties as agreed to at that meeting.These clauses included the checkoff and medical clauses,which had been the subject of considerable dispute, andother substantive clauses relating to economics, hours,and working conditions. Total agreement on a contractwas not achieved. Those items not agreed to includedthe evaluation clause for faculty probation, rank, andtenure; and other clauses about salaries, summer pay,yearly bonus, life insurance, pay for extra classes, Christ-mas bonuses, leave with pay, accident insurance, and theaccumulation of vacation time per month.On April 21 the Union's board of directors met and se-lected April 25 as the date for the commencement of thestrike. A propaganda committee was formed under thedirection of Professors Resto and Alegria which pre-pared a press release, published in El Mundo on April 24stating that the strike "is due to the fact that the group istrying to negotiate a collective bargaining agreement...for the past nine months without success." The arti-cle also quoted Carmelo Rodriquez as announcing, "thestrike would be of an economic type ...." In his testi-mony Rodriquez conceded it was "very possible" he toldreporters that the strike would be of an economic nature.The strike began April 25. Pictures taken that day ofpicket signs show only economic captions, mainly ex-pressing the faculty's desire for a pay raise. I, therefore,I Whether the Union's negotiators became confused by the sentencestructure of item 5 in the March 14 memorandum, or by the differencesin the meaning of "eligibility," "coverage," and "totally paid." is notclear in the record, and therefore any finding based on this possibilitywould be based on speculation.8 On April 20 the parties reached agreement on the medical clause.find, in accordance with the undisputed evidence, thatthe strike by the Respondent Union began as an econom-ic strike having as a purpose compelling the modificationof the contract.9The above findings concerning the legal status of thestrike at its inception are relevant only in assessing theRespondent Union's defense. It is admitted that theUnion failed to comply with notice requirements setforth in Section 8(d) of the Act. However, RespondentUnion contends that it is excused from its failure tocomply by Respondent Fundacion's unfair labor prac-tices which, it argues, caused the strike. However, I havefound that the strike was not caused by Respondent Fun-dacion's unfair labor practices, but rather by economiccircumstances. Moreover, Respondent Fundacion's unfairlabor practices, described herein, do not stem from a re-jection of the Union as majority representative and arenot of such a flagrant nature as to otherwise excuse theRespondent Union from compliance with Section 8(d) ofthe Act. Consequently, the holding of the United StatesSupreme Court in Mastro-Plastics Corp., and French-American Reeds Manufacturing Company, Inc., 350 U.S.270 (1954), as reiterated by the Board in Mrs. Fay's Pies,Inc., 145 NLRB 495, 497 (1963), cited by the RespondentUnion, is not controlling. Furthermore, as noted bycounsel for the General Counsel in her brief, the Boardhas held that strikes to compel a change in contractterms call for prior compliance with Section 8(d) even ifthe employer had not bargained in good faith concerningthem, Telephone Workers Union of New Jersey, Local 827,International Brotherhood of Electrical Workers AFL-CIO(New Jersey Bell Telephone Company), 189 NLRB 726,731 (1971); Local 156, United Packinghouse Workers ofAmerica, AFL-CIO, et al (Du Quoin Packing Company),117 NLRB 670 (1957). I find and conclude that Re-spondent Union violated Sections 8(d) and 8(bX3) of theAct as alleged in paragraphs 9, 10, 11, and 14 of thecomplaint.CONCLUSIONS OF LAW1. The Respondent Employer is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. The Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3. By unilaterally terminating the existing faculty eval-uation procedure governing probation, rank, and tenureon or about February 16, without prior notice to or bar-gaining with the Union, and thereafter refusing to bar-gain with the Union concerning the inclusion of an eval-uation procedure clause in any agreement between theparties, the Respondent Employer violated Section8(a)(5) and (1) of the Act.4. The strike of the Respondent Employer's facultymembers, which began on April 25, was not caused by' It is unnecessary for the purpose of deciding the issues in this case todecide whether or not the strike was thereafter converted to an unfairlabor practice strike. I note that Cases 24CA-4146 and 24-CA-4154, re-lating to that question and its effect on strikers who may have offered toreturn, are not before me by reason of a final decision by the GeneralCounsel not to issue a complaint in those cases.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unfair labor practices of the Respondent Employer,and was, therefore, at its inception, an economic strike.5. By engaging in a strike having as a purpose compel-ling a modification of the existing contract, withouthaving first complied with the provisions of Section 8(d)of the Act, the Respondent Union violated Sections8(b)(3) and 8(d) of the Act.6. The Respondents did not violate the Act in any re-spects other than those specifically found.THE REMEDYHaving found that the Respondents have engaged incertain unfair labor practices, I find it necessary to orderthat the Respondents cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act. Since the Respondents' unlawful conducthas, in each instance, been limited to a single narrow andspecific breach of their obligation to bargain in goodfaith, as opposed to a lack of intention to reach an agree-ment or engaging in a course of conduct designed tofrustrate bargaining, I find that a narrow and specificorder is appropriate. Furthermore, since the RespondentEmployer resumed utilizing the faculty evaluation proce-dure governing probation and tenure on March 21 andrank on April 19, an affirmative provision in the Orderwith respect to that issue is unnecessary.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 'A. The Respondent Employer, Fundacion EducativaAna G. Mendez d/b/a Puerto Rico Junior College, RioPiedras and Cupey, Puerto Rico, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Asociacionde Maestros Universitarios by unilaterally terminating ordiscontinuing existing faculty evaluation procedures gov-erning probation, rank, and tenure without prior noticeto or bargaining with the Union.(b) Refusing to bargain collectively with the Union byrefusing to negotiate concerning the inclusion of facultyevaluation procedures governing probation, rank, andtenure in a collective-bargaining agreement between theparties.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively with the Unionconcerning the inclusion of faculty evaluation proceduresgoverning probation, rank, and tenure, and, if agreement10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.is reached, embody that understanding in a signed collec-tive-bargaining agreement.(b) Post at its premises in Rio Piedras and Cupey,Puerto Rico, in both the English and Spanish languages,copies of the attached notice marked "Appendix A.""ICopies of "Appendix A," on forms provided by the Re-gional Director for Region 24, after being duly signed byan authorized representative of the Respondent Employ-er, shall be posted immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent Employer to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Employer has taken to complyherewith.B. The Respondent Union, Asociacion de MaestrosUniveritarios, its officers, representatives, and agents,shall:1. Cease and desist from engaging in a strike or workstoppage having as a purpose compelling a modificationof the existing contract, without first complying with theconditions prescribed by Section 8(d) of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post, in English and Spanish languages, in its of-fices and meeting halls copies of the attached noticemarked "Appendix B."'2Copies of "Appendix B" to befurnished by the Regional Director for Region 24, shall,after being duly signed by an official representative ofthe Respondent Union, be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent Unionand its agents to ensure that such notices are not altered,defaced, or covered by any other material.(b) Forward to the Regional Director for Region 24signed copies of "Appendix B," in the English and Span-ish languages, for posting by the Respondent Employer,if willing, at its Rio Piedras and Cupey, Puerto Rico,facilities where notices to employees are customarilyposted.(c) Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order, whatsteps the Respondent Union has taken to comply here-with." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."I' See fn. II.80 PUERTO RICO JUNIOR COLLEGEAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT refuse to bargain in good faithwith Asociacion de Maestros Universitarios con-cerning the inclusion of faculty evaluation proce-dures governing probation, rank, and tenure forthose employed in the collective-bargaining unit;and we will, upon request, bargain with the above-named Union concerning the inclusion of an evalua-tion clause, and, if agreement is reached, embodythat understanding in a signed collective-bargainingagreement. The collective-bargaining unit is:All full-time teaching personnel employed by theEmployer, Fundacion Educativa Ana G.Mendez, at its two Puerto Rico Junior Collegecampuses located in Rio Piedras and Cupey,Puerto Rico; including instructors, associate pro-fessors, professors, Academic Counselors II, theSpecialists in English, Spanish and Mathematicsand athletic instructor/coaches.WE WILL NOT unilaterally terminate, discontinue,or otherwise change the existing faculty evaluationprocedures governing probation, rank, and tenure,without prior notice to or bargaining with theUnion.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.FUNDACION EDUCATIVA ANA G. MENDEZD/B/A PUERTO RIco JUNIOR COLLEGEAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT engage in a strike or stoppagehaving as a purpose to compel modification of anexisting contract without first complying with theprovisions of Section 8(d) of the Act. That sectionof the Act prescribes, in relevant part, that:No party to [a] contract shall terminate ormodify such contract, unless the party desiringsuch termination or modification-(1) serves a written notice upon the otherparty to the contract of the proposed terminationor modification 60 days prior to the expirationdate thereof, or in the event such contract con-tains no expiration date, 60 days prior to the timeit is proposed to make such termination or modi-fication;(3) notifies the Federal Mediation and Concila-tion Service within 30 days after such notice ofthe existence of a dispute, and simultaneouslytherewith notifies any State or Territorial agencyestablished to mediate and conciliate disputeswithin the State or Territory where the disputesoccurred, provided no agreement has beenreached by that time; and(4) continues in full force and effect, withoutresorting to strike or lockout, all the terms andconditions of the existing contract for a period of60 days after such notice is given or until the ex-piration date of such contract, whichever occurslater:ASOCIACION DE MAESTROS UNIVERSITARIOS81